EDWARDS, Circuit Judge
(dissenting).
In this case the arbitrator construed Article II of the collective bargaining agreement (quoted above in the court’s opinion) as giving him jurisdiction over discharges which were unjust or unlawful. The collective bargaining agreement authorized him to construe the contract.
The parties to the contract submitted this discharge to arbitration. The arbitrator held that this discharge was unjust. In my opinion he had jurisdiction to do so. The courts should not retry an issue decided by arbitration and in effect give the losing party two bites at this cherry. United Steelworkers v. Enterprise Wheel & Car Corp., 363 U.S. 593, 80 S.Ct. 1358, 4 L.Ed.2d 1424 (1960).
I would reverse and remand for enforcement of the arbitration award.